Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ricardo Yepez on 28 January 2022.
The application has been amended as follows:
1.	(Currently amended) A system, comprising: 
a vehicle system, comprising:
	at least one sensor;
a mapping server system comprising a processor communicatively coupled to a mapping client system, wherein the mapping server system is configured to:
receive a signal from the at least one sensor; 
update a mapping tile disposed in a tile cache to derive an updated mapping tile based on the signal; and
visually display the updated mapping tile to an operator of the vehicle system, wherein the mapping server system is configured to update the mapping tile by updating a highest level of detail mapping tiles stored in the tile cache and then updating lesser level of detail mapping tiles stored in the tile cache, wherein the updating the highest level of detail mapping tiles comprises converting the highest level of detail mapping tiles into polygons.
2.	(Currently amended) The system of claim 1, wherein the vehicle system comprises an agricultural vehicle and wherein the signal is representative of a planting operation, or of a harvesting operation
3.	(Currently amended) The system of claim 1, wherein the mapping server system is configured to update the mapping tile by comparing a tile timestamp of the mapping tile to a sensor timestamp of the signal and to update the mapping tile when [[if]] the sensor timestamp is newer than the tile timestamp.
4-5.	(Canceled)
6.	(Currently amended) The system of claim [[5]]1, wherein the mapping server system is configured to rasterize the polygons after converting to derive rasterized highest level of detail mapping tiles to be used by a graphics processor unit (GPU) of the mapping client system.
7.	(Original) The system of claim 1, wherein the mapping client system is configured to synchronize a mapping client tile cache based on the update of the mapping tile.
8.	(Original)The system of claim 1, wherein the mapping server is configured to log sensor data based on the signal and to tag the sensor data to one or more mapping tiles of the tile cache.
at least one sensor comprises at least one of a fuel sensor, an engine power sensor, a radar, a stereo vision sensor, a distance sensor, a laser, an inclinometer, an acceleration sensors, a speed sensor, a fuel level sensors, an engine operations sensors, a planting sensor, or a harvesting sensor
10.	(Currently amended) A method, comprising:
receiving, via a mapping server system included in a vehicle system, a signal from at least [[on]] one sensor disposed in the vehicle system, wherein the mapping server system comprises a processor;
updating a mapping tile disposed in a tile cache to derive an updated mapping tile based on the signal; and
visually display, via a mapping client system, the updated mapping tile to an operator of the vehicle system, wherein the mapping server system is communicatively coupled to the mapping client system, wherein updating the mapping tile comprises updating a highest level of detail mapping tiles stored in the tile cache and then updating lesser level of detail mapping tiles stored in the tile cache, wherein the updating the highest level of detail mapping tiles comprises converting the highest level of detail mapping tiles into polygons, rasterizing the polygons into rasterized mapping tiles for use via a graphics processor unit (GPU) of the mapping client system.
11.	(Currently amended) The method of claim 10, further comprising one of planting[[,]] or harvestingor of a harvesting operation
12.	(Currently amended) The method of claim 10, wherein updating the mapping tile comprises only updating the mapping tile when [[if]] the signal comprises a signal timestamp newer than a timestamp of the mapping tile.
13-14.	(Canceled)
15.	(Original) The method of claim 10, wherein the mapping server system is communicatively coupled to a second mapping client system to provide the updated mapping tiles to the second mapping client, and wherein the second mapping client is disposed in a second vehicle system.
16.	(Currently amended) A non-transitory[[,]] computer readable medium comprising instructions that when executed by a processor cause the processor to:
receive, via a mapping server system included in a vehicle system, a signal from at least on sensor disposed in the vehicle system;
update a mapping tile disposed in a tile cache to derive an updated mapping tile based on the signal; and
visually display, via a mapping client system, the updated mapping tile to an operator of the vehicle system, wherein the mapping server system is communicatively coupled to the mapping client system, wherein updating the mapping tile comprises updating a highest level of detail mapping tiles stored in the tile cache and then updating lesser level of detail mapping tiles stored in the tile cache, wherein updating the highest level of detail mapping tiles comprises converting the highest level of detail mapping tiles into polygons, rasterizing the polygons into rasterized mapping tiles for use via a graphics processor unit (GPU) of the mapping client system.
17.	(Currently amended) The non-transitory[[,]] computer readable medium of claim 16, wherein updating the mapping tile comprises only updating the mapping tile when [[if]] the signal comprises a signal timestamp newer than a timestamp of the mapping tile.
18-19.	(Canceled)
20.	(Original) The non-transitory[[,]] computer readable medium of claim 16, further comprising instructions that when executed by [[a]] the processor cause the processor to synchronize a mapping client tile cache based on the updated mapping tile.
ALLOWABLE SUBJECT MATTER
Claims 1-3, 6-12, 15-17, and 20 are pending and allowed.  Claims 1-3, 6, 9-12, and 16-17 are currently amended.  Claims 4-5, 13-14, and 18-19 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Ryan, US 2019/0138194 (A1) teaches methods and apparatus for updating a collection of data associated with a pre-defined framework of representations on a user interface. Also presented are apparatus and a method for activating an activatable data object. The activatable data object being a data object of a collection of nested data objects. Also presented are apparatus and a method for updating one or more representations stored on a first device. The one or more representations for outputting on a user interface hosted by the first device. The representations being at least part of a collection of representations navigable via the 
In regarding to independent claims 1, 10, and 16, Ryan taken either individually or in combination with other prior art of record fails to teach or render obvious a system and method comprising: receiving, via a mapping server system included in a vehicle system, a signal from at least on sensor disposed in the vehicle system; update a mapping tile disposed in a tile cache to derive an updated mapping tile based on the signal; and visually display, via a mapping client system, the updated mapping tile to an operator of the vehicle system, wherein the mapping server system is communicatively coupled to the mapping client system, wherein updating the mapping tile comprises updating a highest level of detail mapping tiles stored in the tile cache and then updating lesser level of detail mapping tiles stored in the tile cache, wherein updating the highest level of detail mapping tiles comprises converting the highest level of detail mapping tiles into polygons, rasterizing the polygons into rasterized mapping tiles for use via a graphics processor unit (GPU) of the mapping client system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 3system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667